Citation Nr: 0614946	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  01-05 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for asbestosis.




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served in the Army Reserves and Army National 
Guard from April 1964 to September 1966.  He had active 
service from August 1964 to January 1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in May 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This case was previously remanded in August 2003, July 2004, 
and March 2005.  The provisions of these remands have been 
complied with, the case is now again before the Board.


FINDING OF FACT

Competent medical evidence does not relate the veteran's 
currently diagnosed asbestosis to exposure to asbestos during 
any period of active service or active duty for training.


CONCLUSION OF LAW

Residuals of asbestos exposure were not incurred or 
aggravated as a result of active service or active duty for 
training.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide. Under 38 C.F.R. § 3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006), holding 
that the VCAA notice requirements must also include a 
provision pertaining to the rating of the disability and the 
effective date of the award. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

In the present case, the RO sent the veteran a VCAA letter 
concerning entitlement to service connection in May 2001, 
prior to the initial decision in this case and, subsequently, 
after the initial decision, in April 2005, concerning the 
issue of service connection for asbestosis.  Together, the 
letters included the type of evidence needed to substantiate 
the veteran's claim, namely medical evidence reflecting that 
the veteran had the claimed condition, that the veteran 
incurred an event during active service that caused the 
claimed condition, and medical evidence of a relationship, or 
nexus, between the claimed condition and active service.  
Subsequent notice was provided in March 2006 concerning 
disability ratings and effective date to be assigned should 
service connection be granted.  The veteran was informed that 
VA would obtain service medical records, VA records, and 
records of other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  The letters notified the veteran that 
additional evidence was needed and requested that he provide 
it or notify the RO where it could be obtained.

The actions of the RO described above cured any procedural 
defect because the veteran had the opportunity to submit 
additional argument and evidence, which he did, and to 
address the issues at a hearing, which he did before a local 
hearing officer sitting at the RO.   

As for content of the notice, the letters substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations. However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  See VAOPGCPREC 4-00.

With asbestos-related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service and 
develop whether or not there was pre-service and/or post- 
service occupational or other asbestos exposure.  M21-1, Part 
VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

In this case, the record shows that the RO, in effect, 
complied with these procedures.  In July 1999, RO sent the 
veteran a development letter requesting these details.  The 
veteran responded in August 1999, providing private medical 
evidence documenting his current diagnosis.  Throughout the 
pendency of his claim, he provided additional evidence and 
testimony, including detailed information about his inservice 
and post-service exposure and excerpts of environmental 
reports for the places at which he believed he was exposed 
during his active service and active duty for training, as 
well as his period of activation with the National Guard.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or procure 
an opinion if such is necessary to decide the claim.  In this 
case both were accomplished-and expert opinion was obtained 
in 2002 and a VA examination was conducted in April 2004.  In 
addition, the Board observes that AOJ obtained identified 
treatment records, service personnel and medical records, 
U.S. Government environmental reports, private documents that 
were part of a lawsuit identified by the veteran, and 
verified the veteran's service during the Watts riots in Los 
Angeles in 1965.  Neither the veteran nor his representative 
has provided notice of any other additional evidence to 
obtain.  Thus, the Board concludes that the duty-to-assist 
provisions of the VCAA were met.

Service Connection for Asbestosis

The veteran submitted a claim in June 1999 for asbestosis.  
In statements and testimony, the veteran further stated that 
he had been exposed to asbestos while on active service and 
active duty for training.  Specifically, he stated and 
testified that he was exposed during basic training at Fort 
Ord, during advanced training at Fort Leonard Wood and Fort 
Hunter Liggett during his active service in 1964 to 1965, and 
at Camp Roberts during summer active duty for training in 
1965 and 1966, and during his mobilization during the riots 
in Watts, Los Angeles, California in 1965.  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2005).  Regulations also provide that service 
connection may be established where all the evidence of 
record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

As noted previously, VA issued a circular on asbestos-related 
diseases.  See DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) (DVB Circular) providing guidelines 
for considering compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure Manual, M21-1 (M21-
1), Part VI, para. 7.21.

The guidelines note that the latency period for asbestos-
related diseases varies from 10 to 45 years between first 
exposure and development of the disease.  Also of 
significance is that an asbestos-related disease can develop 
from brief exposure to asbestos or from being a bystander.  
The most common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  While these provisions are not 
substantive, they must be considered by the Board in 
adjudicating asbestos-related claims.  See VAOPGCPREC 4-2000 
(2000); 65 Fed. Reg. 33,422 (2000).

Here, the veteran's separation documents reflect that he 
served on active duty from August 1964 to January 1965.  
Service personnel records reflect that he was stationed at 
Fort Ord, Fort Leonard Wood, and at Camp Roberts.  These 
records also show that he performed annual training in June 
1965 and June 1966, and that he was authorized to wear a 
ribbon indicating mobilization for state active duty under 
special order no. 174 in September 1965.  Environmental 
reports confirm findings of asbestosis at the installations 
at which the veteran was stationed-in particular Fort Ord, 
Fort Hunter Liggett, and Fort Leonard Wood.  It is noted that 
his military occupational specialty (MOS) was as a combat 
engineer (12B20).  On the basis of these records, the RO 
conceded the veteran was exposed to asbestos during his 
active service.  The Board concurs.  

Moreover, the medical evidence reflects that the veteran 
manifests asbestosis.  Of record is an undated medical 
opinion by Leslie Zimmerman, M.D., Attending Physician, 
Pulmonary & Critical Care Medicine, University of California, 
San Francisco.  The RO noted in the April 2003 supplemental 
statement of the case that the opinion was received in 
November 2002.  In pertinent part, Dr. Zimmerman found that 
the veteran's radiographs support the diagnosis of 
asbestosis.  Dr. Zimmerman's analysis of the case was based 
on review of the claims file, including clinical findings, 
but not on examination of the veteran.  Subsequent VA 
examination, completed in April 2004, confirmed the diagnosis 
of asbestosis.  This examination was also based on review of 
the claims file, to include  
Dr. Zimmerman's study, clinical findings including those 
completed in May 2003, and examination of the veteran.

Notwithstanding the veteran's exposure to asbestos during 
active service and active duty for training, and his 
diagnosis of asbestosis, the Board finds that the claim must 
be denied.  This is because the medical evidence does not 
reflect that the veteran's diagnosed asbestosis is the result 
of his inservice exposure.  Rather, the medical evidence 
establishes that the diagnosed asbestosis is the result of 
exposure to asbestos the veteran sustained in his civilian 
occupation as a boiler maker (from 1967 to 1969) and as a 
marine electrician (from 1974 to 1994).

The evidence presents two opinions in this regard.

The first is offered by Dr. Zimmerman who, as noted above, 
conducted a review of the claims file in conjunction with her 
opinion.  The Board observes that this review was very 
thorough.  The physician cites to the environmental reports 
concerning Fort Ord, Fort Hunter Liggett, and Fort Leonard 
Wood; the veteran's service personnel records demonstrating 
his active duty and active duty for training (giving precise 
dates for this service and the duty stations to which he was 
assigned, including his activation with the state during the 
Watts riots in 1965); his duties and the circumstances of 
that work while he was on active duty or active duty for 
training; his civilian employment and the circumstances of 
his work; and private clinical medical findings (including 
computed tomography (CT) scans, X-rays, and pulmonary 
function tests (PFTs) conducted in 1994, 1996, and 2002.  Dr. 
Zimmerman further obtained research supporting the veteran's 
potential exposure during the Watts riots in 1965.  The 
physician concluded that the veteran's diagnosed asbestosis 
was the result of his substantial, long term indirect 
occupational exposure sustained during his 22 year civilian 
career rather than attributable to his relatively brief 
environmental exposure during active service as a resident or 
worker in buildings with asbestos-comprised of several 
months at each installation and 10 days during the Watts 
riots, and two two-week periods in demolition of a rail 
trestle.  This is because the exposure to asbestos fibers 
that the veteran experienced during his 22 years of civilian 
employment as a boilermaker and marine electrician was likely 
significant and prolonged, Dr. Zimmerman explained, as 
compared to the exposure to asbestos during his service 
period, which would have been quite limited in duration and 
dosage.  And while there was a single case report of 
asbestosis after a very brief, high intensity exposure, this 
appears to be rare and, according to the physician's report, 
not indicated in the present case where the evidence 
reflects, again, limited exposure to asbestos during service 
and, in contrast, long-term, significant exposure over 22 
years of civilian occupation.

The second opinion is proffered by Dr. Kenneth Chuan, M.D., 
of the Pulmonary Tuberculosis and Mycobacterial Department, 
VA Medical Facility in San Francisco, California.  As noted 
above, Dr. Chuan's report was also informed by review of the 
claims file, to include Dr. Zimmerman's report and clinical 
studies conducted in May 2003.  Dr. Chuan opined that the 
etiology of the veteran's currently manifested pulmonary 
conditions are not at least as likely as not due to exposure 
to asbestos during service.  Rather, the examiner concurred 
with the opinion of Dr. Zimmerman, finding that the veteran's 
civilian exposure to asbestos is much more likely the 
contributing cause of the asbestosis.  

The veteran has presented no other medical findings or 
opinions linking his currently diagnosed asbestosis to 
exposure to asbestos sustained during his active duty or 
active duty for training.  

Other than the veteran's own statements, there is no medical 
evidence establishing that the veteran's diagnosed asbestosis 
is the result of his active service.  The mere contention of 
the veteran, no matter how well- meaning, without supporting 
medical evidence that would etiologically relate his current 
claim with military service support a claim for service-
connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan 
v. Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993).  

As such, after review of the evidence, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran manifests asbestosis that is the result of 
exposure to asbestos during active service.  Accordingly, the 
claim for service connection for asbestosis as secondary to 
exposure to asbestos must be denied.


ORDER

Entitlement to service connection for asbestosis as the 
result of exposure to asbestosis during active service is 
denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


